


116 HR 8784 IH: Worldwide Wind Turbine Act
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8784
IN THE HOUSE OF REPRESENTATIVES

November 19, 2020
Mr. Curtis (for himself and Mr. Phillips) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To amend the Foreign Assistance Act of 1961 to authorize the United States Agency for International Development to accept or purchase used property for planning and implementation of wind energy programs under that Act.


1.Short titleThis Act may be cited as the Worldwide Wind Turbine Act. 2.FindingsCongress finds the following:
(1)Eighty-five to 90 percent of a wind turbine is recyclable, and is done so economically. However, some pieces of the turbine, notably the blade, do not have economical recycling options in the United States. (2)These blades are often made out of either glass or carbon fiber and held together with a series of resins and polymers. 
(3)These blades are built to last for decades and withstand the harshest conditions, making their strength their weakness for recyclability. (4)Currently, these blades are landfilled at a low cost and because they are an inert product, can safely be stored for long periods of time without contaminating local soil or aquifers. 
(5)These blades often have useful life left and can be used on a new turbine, potentially lowering costs on other projects or enabling projects that may not otherwise have been carried out. 3.Authority of United States Agency for International Development to accept or purchase used property for planning and implementation of wind energy programsSection 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended by adding at the end the following:

(g)Authority To accept or purchase used property
(1)In generalThe Administrator of the United States Agency for International Development is authorized to accept as donation or purchase, use, and dispose of used property for the planning and implementation of wind energy programs under this chapter as appropriate and consistent with country needs and the Agency’s Country Development Cooperation Strategy. In the case of donation of used property described in this paragraph, the Administrator shall require the donor to provide the Administrator with information on the age and origins of the used property. (2)Consideration and approval of applicationsThe Administrator shall establish a process to—
(A)consider applications submitted to the Administrator for the donation of used property described in paragraph (1); and (B)approve any such application if the Administrator determines that it meets the requirements described in paragraph (1)..

